JPMORGAN TRUST I JPMorgan U.S. Equity Funds JPMorgan Capital Growth Fund JPMorgan Disciplined Equity Fund JPMorgan Diversified Fund JPMorgan Dynamic Growth Fund JPMorgan Dynamic Small Cap Growth Fund JPMorgan Growth and Income Fund JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund JPMorgan Intrepid Multi Cap Fund JPMorgan Intrepid Plus Fund JPMorgan Intrepid Value Fund JPMorgan Mid Cap Equity Fund JPMorgan Small Cap Equity Fund JPMorgan Strategic Small Cap Value Fund JPMorgan U.S. Equity Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan U.S. Large Cap Value Plus Fund JPMorgan U.S. Small Company Fund JPMorgan Value Advantage Fund JPMorgan Value Discovery Fund Prospectuses dated November 1, 2008 JPMorgan Income Funds JPMorgan Bond Fund JPMorgan Emerging Markets Debt Fund JPMorgan Real Return Fund JPMorgan Short Term Bond Fund Prospectus dated July 1, 2008 JPMorgan Income Funds JPMorgan Strategic Income Opportunities Fund Prospectus dated November 28, 2008 JPMorgan Income Funds JPMorgan Total Return Fund Prospectus dated June 5, 2008 JPMorgan Municipal Bond Funds JPMorgan California Tax Free Bond Fund JPMorgan Intermediate Tax Free Bond Fund JPMorgan New York Tax Free Bond Fund Prospectus dated July 1, 2008 JPMorgan Tax Aware Funds JPMorgan Tax Aware Enhanced Income Fund JPMorgan Tax Aware Real Return Fund JPMorgan Tax Aware U.S. Equity Fund Prospectus dated February 29, 2008 JPMorgan Tax Aware High Income Fund JPMorgan Tax Aware High Income Fund Prospectus dated July 1, 2008 JPMorgan International Equity Funds JPMorgan Asia Equity Fund JPMorgan China Region Fund JPMorgan Emerging Markets Equity Fund JPMorgan India Fund JPMorgan International Equity Fund JPMorgan International Opportunities Fund JPMorgan International Small Cap Equity Fund JPMorgan International Value Fund JPMorgan Intrepid European Fund JPMorgan Intrepid International Fund JPMorgan Intrepid Japan Fund JPMorgan Latin America Fund JPMorgan Russia Fund Prospectuses dated February 29, 2008 JPMorgan International Equity Funds JPMorgan Emerging Economies Fund Prospectus dated February 11, 2008 JPMorgan Specialty Funds Highbridge Statistical Market Neutral Fund JPMorgan International Realty Fund JPMorgan Market Neutral Fund Prospectuses dated February 29, 2008 JPMorgan SmartRetirement Funds JPMorgan SmartRetirement Income Fund JPMorgan SmartRetirement 2010 Fund JPMorgan SmartRetirement 2015 Fund JPMorgan SmartRetirement 2020 Fund JPMorgan SmartRetirement 2025 Fund JPMorgan SmartRetirement 2030 Fund JPMorgan SmartRetirement 2035 Fund JPMorgan SmartRetirement 2040 Fund JPMorgan SmartRetirement 2045 Fund JPMorgan SmartRetirement 2050 Fund Prospectus dated November 1, 2008 JPMorgan International Funds JPMorgan Global Focus Fund JPMorgan International Currency Income Fund Prospectuses dated February 29, 2008 JPMorgan Funds JPMorgan Income Builder Fund JPMorgan Strategic Preservation Fund Prospectuses dated February 29, 2008 JPMorgan Funds JPMorgan International Markets Fund Prospectus dated May 17, 2008 JPMORGAN TRUST II JPMorgan U.S. Equity Funds JPMorgan Diversified Mid Cap Growth Fund JPMorgan Diversified Mid Cap Value Fund JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Intrepid Mid Cap Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund JPMorgan Market Expansion Index Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2008 JPMorgan Income Funds JPMorgan Core Bond Fund JPMorgan Core Plus Bond Fund JPMorgan Government Bond Fund JPMorgan High Yield Bond Fund JPMorgan Intermediate Bond Fund JPMorgan Mortgage-Backed Securities Fund JPMorgan Short Duration Bond Fund JPMorgan Treasury & Agency Fund JPMorgan Ultra Short Duration Bond Fund Prospectus dated July 1, 2008 JPMorgan Municipal Bond Funds JPMorgan Arizona Municipal Bond Fund JPMorgan Kentucky Municipal Bond Fund JPMorgan Louisiana Municipal Bond Fund JPMorgan Michigan Municipal Bond Fund JPMorgan Municipal Income Fund JPMorgan Ohio Municipal Bond Fund JPMorgan Short Term Municipal Bond Fund JPMorgan Tax Free Bond Fund JPMorgan West Virginia Municipal Bond Fund Prospectus dated July 1, 2008 JPMorgan International Equity Funds JPMorgan International Equity Index Fund Prospectus dated February 29, 2008 JPMorgan Specialty Funds JPMorgan U.S. Real Estate Fund Prospectus dated May 1, 2008 JPMorgan Investor Funds JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Growth Fund Prospectus dated November 1, 2008 J.P.
